FILED
                              NOT FOR PUBLICATION                           JAN 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MARINA PARADA;                                   No. 06-74608
 STANISLAV NAKHODA,
                                                  Agency Nos. A096-057-857
               Petitioners,                                   A096-057-858

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

          Marina Parada and her former husband Stanislav Nakhoda, both natives

and citizens of Russia, petition for review of the Board of Immigration Appeals’

order dismissing their appeal from an immigration judge’s (“IJ”) decision denying

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DL/Research
their application for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence adverse credibility determinations,

Yeimane-Berhe v. Ashcroft, 393 F.3d 907, 910 (9th Cir. 2004), and we review de

novo claims of due process violations, Cinapian v. Holder, 567 F.3d 1067, 1073

(9th Cir. 2009). We deny the petition for review.

       Substantial evidence supports the agency’s adverse credibility determination

based upon petitioners’ submission of fraudulent birth certificates and fraudulent

certification of their documentary evidence. See Desta v. Ashcroft, 365 F.3d 741,

745 (9th Cir. 2004). Absent credible testimony, petitioners’ asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

       Because petitioners’ CAT claim is based on the same testimony the agency

found not credible, and there is no other evidence in the record that compels a

finding that it is more likely than not they would be tortured if returned to Russia,

we deny the petition as to their CAT claim. See id. at 1156-57.

       Petitioners contend the IJ violated their due process and statutory rights

because they did not have an opportunity to cross-examine the government’s

forensic examiner regarding a forensic report they contend is unreliable. The


DL/Research                                2                                    06-74608
proceedings were not “so fundamentally unfair” that petitioners were “prevented

from reasonably presenting [their] case” because petitioners had the opportunity to

submit witness testimony and evidence challenging the forensic report, and did not

object to the forensic examiner’s failure to testify at their last hearing. See

Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000) (internal quotation omitted);

see also Zahedi v. INS, 222 F.3d 1157, 1164 n.6 (9th Cir. 2000).

       We reject petitioners’ contention that the agency did not consider the entire

record, because there is no evidence rebutting the presumption that the agency

reviewed all the relevant evidence. See Larita-Martinez v. INS, 220 F.3d 1092,

1095-96 (9th Cir. 2000).

              PETITION FOR REVIEW DENIED.




DL/Research                                 3                                     06-74608